
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


STOCK PURCHASE AGREEMENT

        This agreement ("Agreement") is dated            , 2002
between                        ("Purchaser"), and Microvision, Inc., a
Washington corporation ("Company").

        1.    Purchase and Sale.    Purchaser agrees to buy and the Company
agrees to sell and issue to Purchaser             shares of the Company's common
stock (the "Shares") at a price of $3.20 per share and            common stock
purchase warrants (the "Warrants"), for an aggregate purchase price of
$                  the "Purchase Price").

        2.    Representations and Warranties of the Company.    

        2.1    Registered Offering.    The offer and sale of the Shares,
Warrants and the shares of common stock issuable upon exercise of the Warrants
(the "Warrant Shares") have been registered on Form S-3 registration statements,
Registration No. 333-69652 and No. 333-76432 ("Registration Statements"), which
Registration Statements have been declared effective by the Securities and
Exchange Commission (the "Commission") and the Company has not received notice
that the Commission has issued or intends to issue a stop order with respect to
the Registration Statements or that the Commission otherwise has suspended or
withdrawn the effectiveness of the Registration Statements, either temporarily
or permanently, or intends or has threatened in writing to do so. The Company
shall deliver to Purchaser the prospectus that constitutes a part of the
Registration Statements and a prospectus supplement regarding the sale of the
Shares, Warrants and Warrant Shares pursuant hereto. The Company shall use its
good faith efforts to file with the Commission by July 22, 2002 prospectus
supplements under Rule 424(b) of the Securities Act of 1933, as amended, to the
Registration Statements in order to evidence and disclose the offer and sale of
the Shares and the Warrants hereunder.

        2.2    Issuance of the Shares, Warrants and Warrant Shares.    The
Shares, Warrants and Warrant Shares are duly authorized and, when issued and
paid for in accordance with the terms hereof, will be duly and validly issued,
fully paid and nonassessable, free and clear of all legends, liens,
encumbrances, rights of first refusal, to the Company's knowledge, and trading
restrictions. The issuance of the Shares, Warrants and Warrant Shares under this
Agreement will not violate Rule            of the Nasdaq Stock Market.

        2.3    Disclosure.    The Company confirms that neither it nor any other
person acting on its behalf has provided the Purchaser or its agents or counsel
with any information that constitutes or might constitute material non public
information.

        3.    Purchaser's Due Diligence.    Purchaser acknowledges that
Purchaser has been given the opportunity to ask questions of, and receive
answers from, the Company's officers concerning the Company, its business,
results, and financial condition, and to obtain any additional information
Purchaser needs in making a decision to invest in the Company. Purchaser further
acknowledges that all of Purchaser's questions have been answered to Purchaser's
satisfaction, and all information and documents pertaining to Purchaser's
investment that Purchaser has requested have been made available. Purchaser
represents, warrants, acknowledges and agrees that:

        a.    Purchaser understands that the Company may possess material,
non-public information relating to the Company and/or the Securities;

        b.    Purchaser has chosen, for its own business reasons, not to
request, require or expect that the Company provide any such information,
whether or not confidential, to it, except as specifically set forth herein;

        c.    Purchaser is sophisticated and capable of understanding and
appreciating, and does understand and appreciate, the significance of there
being undisclosed information;

--------------------------------------------------------------------------------




        d.    Purchaser has independently investigated and evaluated the value
of the Securities and the financial condition and affairs of the Company without
reliance upon any information about the Company other than publicly available
information. Based upon its independent analysis of such information, obtained
from sources other than the Company, Purchaser has reached its own business
decision to effect the purchase contemplated herein;

        e.    Neither the Company, nor any of its affiliates, attorneys,
accountants and financial advisors has furnished any information to Purchaser,
used by Purchaser in determining to make the purchase contemplated herein, with
respect to the Company or the Securities, other than such information as is
contained in this agreement; and

        f.      Except for the express representations and warranties contained
in this agreement, neither the Company, nor any of its affiliates, attorneys,
accountants and financial advisors, has made any representations or warranties
to Purchaser.

        4.    Payment.    Purchaser shall wire the Purchase Price to the Company
in accordance with the wire transfer instructions attached hereto at Exhibit A.
Concurrent with confirmation of receipt of the Purchase Price, the Company shall
cause its transfer agent to transmit the Shares electronically to Purchaser by
crediting the account set forth below through the Deposit Withdrawal Agent
Commission (DWAC) system.

        [                        ]

        [                        ]

        [                        ]

        5.    Counterparts.    This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. This Agreement, once executed by a party, may be
delivered to the other party hereto by facsimile transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.

        6.    Entire Agreement.    This Agreement contains the entire
understanding of the parties with respect to the matters covered herein and,
except as specifically set forth herein, neither the Company nor the Purchaser
make any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and Purchaser.

        7.    Choice of Law.    This agreement shall be governed by, and
construed in accordance with, the laws of the State of Washington (without
regard to the conflict of laws principles thereof) as to all matters, including,
without limitation, matters of validity, construction, effect, performance and
remedies.

        8.    Jurisdiction and Venue.    Each of the Company and Purchaser
hereby: (a) consents to submit itself to the personal jurisdiction of any
Washington State court in the City of Seattle, any New York State court in the
City of New York or any Federal court located in either Seattle, Washington or
New York, New York in the event that any dispute arises out of this agreement;
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court; and (c) agrees that it
will not bring any action relating to this agreement in any court other than in
a Washington State court in the City of Seattle, a New York State court in the
City of New York or a Federal court sitting in either Seattle, Washington or New
York, New York.

        9.    Severability.    In the event that any provision of this Agreement
shall be determined to be invalid or unenforceable by any court of competent
jurisdiction, the remainder of this agreement shall

2

--------------------------------------------------------------------------------


not be affected thereby, and any invalid or unenforceable provision shall be
reformed so as to be valid and enforceable to the full extent permitted by law.

        [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS]

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

    COMPANY: MICROVISION, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
PURCHASER:
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
Address: [            ]
                [            ]
                [            ]


4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

